Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim amendment filed on 12/3/21 has been considered and entered.  Claims 1, 8, 10, and 15 have amended, and claim 2 and 12 have been canceled via examiner’s amendment. Claims 1, 3, 5-11, 13, and 15-19 are allowed. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory C. Finch (Attorney Regi. No: 69107) on 1/13/2022. 
The claims have been amended as follows: 
1. (Currently Amended) An HVAC system comprising: 
an air handler comprising a blower, wherein the air handler is housed in an interior structure defining a return air plenum; 
an air conditioning unit housed in the interior structure defining the return air plenum, wherein the air conditioning unit is wall-mounted; and
a controller being operably engaged with the air handler and the air conditioning unit, the controller comprising a temperature sensor, an input-output device, a processor, and a non-
controlling one or more operations of the air conditioning unit in response to an input by the temperature sensor; 
             controlling one or more operations of the air handler in response to the input by the temperature sensor and a predetermined minimum airflow parameter for the blower;  
             programming one or more control parameters for the air conditioning unit and the air handler in response to a user-generated input via the input-output device, and
independently controlling a variable BTU output of the air conditioning unit and a cubic feet per minute delivery output of the air handler, 

wherein the variable cubic feet per minute delivery output of the air handler is configured to transfer the variable BTU output of the air conditioning unit from the interior structure defining the return air plenum to the one or more interior rooms of the dwelling via at least one supply air duct operably coupled to the air handler,
wherein the variable BTU output of the air conditioning unit is bifurcated from the cubic feet per minute delivery output of the air handler.

2. (Canceled)8. (Currently Amended) The HVAC system of claim 1 further comprising a motorized damper operably coupled to the supply duct.

10. (Currently Amended) An HVAC kit comprising: 
an air handler comprising a blower; 
a wall-mounted air conditioning unit; and
a control unit comprising a temperature sensor, a processor, and a non-transitory memory device configured to store one or more instructions to cause the processor to perform one or more actions, the one or more actions comprising: 
controlling one or more operations of the air conditioning unit in response to an input by the temperature sensor; 
controlling one or more operations of the air handler in response to the input by the temperature sensor and a predetermined minimum airflow parameter for the blower;  
programming one or more control parameters for the air conditioning unit and the air handler; and
independently controlling a variable BTU output of the air conditioning unit and a cubic feet per minute delivery output of the air handler, 

wherein the variable cubic feet per minute delivery output of the air handler is configured to transfer the variable BTU output of the air conditioning unit from the interior structure defining the return air plenum to the one or more interior rooms of the dwelling via at least one supply air duct operably coupled to the air handler,
wherein the variable BTU output of the air conditioning unit is bifurcated from the cubic feet per minute delivery output of the air handler.

12. (Canceled)
15. (Currently Amended) An air conditioning method comprising: 
initiating, with a controller, a cooling mode of a wall-mounted air conditioning unit, wherein the wall-mounted air conditioning unit is housed in an interior structure defining a return air plenum; 
initiating, with the controller, a fan speed of an air handler, wherein the air handler is housed in the interior structure defining the return air plenum;
independently modulating, with the controller, a variable BTU output of the wall-mounted air conditioning unit and a variable cubic feet per minute delivery output of the air handler,

 distributing, via one or more supply ducts operably coupled to the air handler, a conditioned air volume from the interior structure defining the return air plenum into one or more interior rooms of a dwelling,
wherein the variable cubic feet per minute delivery output of the air handler is configured to transfer the variable BTU output of the air conditioning unit from the interior structure defining the return air plenum to the one or more interior rooms of the dwelling via at least one supply air duct operably coupled to the air handler,
wherein the variable BTU output of the air conditioning unit is bifurcated from the variable cubic feet per minute delivery output of the air handler.

Allowable Subject Matter
4.	Claim 1, 3, 5-11, 13, and 15-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance of claim 1.
	The previously cited prior art Hrejsa (US PG Pub: 2016/0209064) disclose An HVAC system comprising: an air handler comprising a blower, wherein the air handler is housed in an interior structure defining a return air plenum;  an air conditioning unit housed in the interior structure defining the return air plenum, wherein the air conditioning unit is wall-mounted; and
a controller being operably engaged with the air handler and the air conditioning unit, the controller comprising a temperature sensor, an input-output device, a processor, and a non-transitory memory device configured to store one or more instructions to cause the processor to perform one or more actions, the one or more actions comprising: controlling one or more operations of the air conditioning unit in response to an input by the temperature sensor;      controlling one or more operations of the air handler in response to the input by the temperature sensor and a predetermined minimum airflow parameter for the blower;  programming one or more control parameters for the air conditioning unit and the air handler in response to a user-generated input via the input-output device.
	None of the prior art on record taken either alone or in obvious combination disclose “wherein the variable cubic feet per minute delivery output of the air handler is configured to transfer the variable BTU output of the air conditioning unit from the interior structure defining the return air plenum to the one or more interior rooms of the dwelling via at least one supply air duct operably coupled to the air handler, wherein the variable BTU output of the air conditioning 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Claims 3, and 5-9 are allowed due to their direct/indirect dependency on claim 1.
7.	Independent claim 10, and 15 recites similar allowable limitation as claim 1. Hence independent claim 10 and its dependent claim 11, and 13 are also allowed. Independent claim 15, and its dependent claim 16-19 are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116